— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered April 29, 1987, convicting him of murder in the second degree (two counts), assault in the first degree (two counts), attempted murder in the second degree, robbery in the first degree, burglary in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that his constitutional right of confrontation was violated when the trial court permitted the investigating detective to testify that the defendant had been arrested after being implicated by another suspect who did not testify at trial. The contention, was not preserved for appellate review as a matter of law (CPL 470.05 [2]; see, People v Cummings, 109 AD2d 748) and review in the interest of justice is unwarranted in the circumstances at bar (cf., People v Ranum, 122 AD2d 959). In any event, any error would be harmless beyond a reasonable doubt (People v Crimmins, 36 NY2d 230, 237) in view of the overwhelming evidence of guilt (see, People v Grant, 133 AD2d 466; People v Dubois, 137 AD2d 706). Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.